Citation Nr: 1705814	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  15-42 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder to include chronic obstructive pulmonary disease with emphysema, and chronic bronchitis due to asbestos exposure.

2.  Entitlement to service connection for sleep apnea as a result of exposure to asbestos.

3.  Whether the evidence submitted to reopen a claim of entitlement to service connection for arteriosclerotic heart disease is new and material.

4.  Whether the evidence submitted to reopen a claim of entitlement to service connection for rheumatic heart disease is new and material.

5.  Entitlement to service connection for the cause of the Veteran's death

REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney 


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1960 to September 1964.  He died in October 2012.  The appellant is his surviving spouse.

The Veteran initially filed a claim of entitlement to service connection due to a heart condition in October 1981.  In a February 1982 rating decision he was denied entitlement to service connection for rheumatic and arteriosclerotic heart disease.  Thereafter the Veteran did not perfect a timely appeal to that rating decision, and hence that rating decision is final.  38 U.S.C.A. § 7105 (West 2014).

The Veteran filed claims of entitlement to service connection for a respiratory disorder to include chronic obstructive pulmonary disease, emphysema, chronic bronchitis, sleep apnea, and congestive heart failure due to asbestos exposure in June 2011. 

The Veteran died in October 2012, the immediate cause of death being chronic obstructive pulmonary disease, due to or as a consequence of coronary artery disease, due to or as a consequence of obstructive sleep apnea. 

In November 2012, the Appellant filed a VA Form 21-534 (Application for dependency and indemnity compensation, death pension and accrued benefits by a surviving spouse or child (including death compensation if applicable)). 

The record consists entirely of electronic claims files and has been reviewed.  New evidence has been added to the record since the November 2015 supplemental statement of the case, and has been considered pursuant to the appellant's waiver of initial review by the Agency of Original Jurisdiction (AOJ).

The issue whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for arteriosclerotic and rheumatic heart disease, entitlement to service connection for sleep apnea, and entitlement to service connection for the cause of the Veteran's death are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In January 2017, prior to the promulgation of a decision in the appeal, the representative requested that the claim of entitlement to service connection for a respiratory disorder to include chronic obstructive pulmonary disease, emphysema and chronic bronchitis be withdrawn.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal with regard to the issue of entitlement to service connection for a respiratory disorder to include chronic obstructive pulmonary disease, emphysema and chronic bronchitis have been met.  38 U.S.C.A. § 7105 (b) (2), (d) (5) (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In January 2017, the representative stated that the appellant wished to withdraw the claim of entitlement to service connection for a respiratory disorder to include chronic obstructive pulmonary disease, emphysema and chronic bronchitis.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and dismissal is warranted.


ORDER

The claim of entitlement to service connection for a respiratory disorder to include chronic obstructive pulmonary disease, emphysema and chronic bronchitis is dismissed.



REMAND

The RO has yet to decide if the appellant may be recognized as a substitute claimant.  Section 212 of the Veterans' Benefits Improvement Act of 2008, Public Law 110-389 (VBIA 2008), added 38 U.S.C.A. § 5121A, substitution in case of death of claimant, which provides, in part, that if a claimant dies while a claim or appeal is pending, substitution of claimants is permitted.  This section applies to pending claims or appeals in which the original claimant died on or after October 10, 2008, and a request to be substituted is received within one year of the claimant's death.  An eligible survivor may submit a substitution request by filing a VA Form 21-601 Application for Accrued Amounts Due a Deceased Beneficiary, VA Form 21-534, Application for Dependency and Indemnity Compensation , Death Pension and Accrued Benefits by Spouse or Child; VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant; or through any other communication indicating a desire to substitute for a deceased claimant. 

Receipt of a VA Form 21-534 will be accepted as both a claim for accrued benefits and a substitution request.  Therefore, the appellant's November 2012 VA Form 21-534 is considered a request for substitution as well as a claim for accrued benefits and service connection for the cause of death.  38 C.F.R. § 3.1010 (c)(2).  The claim in this case has not been adjudicated by the RO on the basis of substitution, as is required by 38 C.F.R. § 3.1010 (e) (effective October 6, 2014), and the United States Court of Appeals for Veterans Claims has held that VA must comply with its own procedures related to applications for substituted claims.  Reliford v. McDonald, 27 Vet. App. 297 (2015).

The Board also notes that the distinction between the two types of adjudication is significant in that, unlike an accrued benefits claim, the record in a substitution claim is not closed on the date of death of the original claimant but remains open for submission and development of any pertinent additional evidence.  38 U.S.C.A. § 5121A.  Thus, it may be more favorable for the appellant if she is recognized as a substitute claimant.  A remand is therefore required for a determination on whether the appellant is recognized as pursuing the claim as a substitute for the Veteran or simply on an accrued benefits basis.  See Breedlove v. Shinseki, 24 Vet. App. 7, 20 (2010) (an accrued-benefits claimant has two options: request substitution or pursue a claim for accrued benefits).  

Further development is also in order in light of the record on appeal.  In this respect, a January 2017 letter submitted by Patrick Carey, M.D., notes a review of the Veteran's file and a description of his health throughout the years.  The letter does not, however, explain why the cited blood pressure readings are sufficient to diagnose hypertension, as defined by VA.  For VA purposes, "hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For the purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm."  38 CFR § 4.104 Diagnostic Code 7101 (Note 1) (2016).  

It well settled that "if the medical evidence of record is insufficient, or, in the opinion of the (Board), of doubtful weight or credibility, the (Board) is always free to supplement the record by seeking an advisory opinion."  Colvin v. Derwinski, 1 Vet. App. 171, 175   (1991).  Here the Board finds Dr. Carey's January 2017 letter to warrant securing an advisory opinion, and as such the Board will remand to have the record reviewed by a board certified cardiologist.  The opinion should specifically address Dr. Carey's letter, and those service treatment records not previously reviewed by the last VA examiner.  The opinion is also appropriate in light of the withdrawal of the claim of entitlement to service connection for a respiratory disorder.  Remand is also necessary to obtain a cardiologist's opinion addressing the likelihood that any inservice blood pressure readings demonstrated either that hypertension was present inservice, or that hypertension was compensably disabling within a year of the Veteran's separation from active duty in 1964.  Finally, remand is in order to have the cardiologist address the role of hypertension in the development of coronary artery disease.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant and her representative with a written decision addressing her November 2012 request to substitute as the claimant in the matters that were pending at the time of the Veteran's death.  Allow an appropriate opportunity for the submission of additional argument and evidence.  See 38 C.F.R. § 3.1010 (f) (2016). 

2.  If the appellant is recognized as a substitute claimant obtain any outstanding VA medical treatment records, any outstanding private records and any outstanding military treatment records.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, provide a board certified cardiologist access to the Veteran's VBMS and Virtual VA files.  The cardiologist is to address the following questions:

* Is it at least as likely as not that the Veteran demonstrated hypertension during active duty service?

* If not, is at least as likely as not that hypertension was compensably disabling within a year of the Veteran's separation from active duty?

* If the cardiologist finds that hypertension either was demonstrated during the Veteran's active duty service, or that hypertension was compensably disabling within a year of his separation from active duty, the cardiologist must then address whether it is at least as likely as not that coronary artery disease was caused or aggravated by hypertension.

A fully reasoned rationale must be provided for each and every opinion offered.  The cardiologist must specifically consider and address the January 2017 opinion offered by Patrick Carey, M.D., and provide fully descriptive reasons and bases for agreeing or disagreeing for any opinion offered by Dr. Carey.

4.  After the development requested has been completed, the AOJ should review the opinion report to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the cardiologist documented their consideration of Virtual VA.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

5.  After completing the above, and any other development deemed necessary, readjudicate the appeal based on the entirety of the evidence.  If any benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


